United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1809
Issued: March 28, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 13, 2016 appellant, through counsel, filed a timely appeal from a June 6,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established that he has more than six percent
permanent impairment of his left upper extremity, for which he previously received a schedule
award.
On appeal counsel contends that appellant has 10 percent permanent impairment of his
left upper extremity.
FACTUAL HISTORY
On January 28, 2014 appellant, then a 53-year-old automobile technician, filed a
traumatic injury claim (Form CA-1) alleging that on January 9, 2014 he felt something pull or
sprain in his left shoulder while he was attempting to loosen a tight bolt. OWCP accepted
appellant’s claim for sprain of the left shoulder, upper arm, and rotator cuff, other affections of
left shoulder region, and rupture of long head biceps tendon.
On June 18, 2014 Dr. Daniel Rueff, appellant’s treating Board-certified orthopedic
surgeon, performed a left shoulder arthroscopic biceps tendon debridement, left shoulder
arthroscopic labral debridement, and left shoulder arthroscopic subacromial decompression. In a
November 1, 2014 report, he noted that appellant’s physical examination revealed forward
flexion to 150 degrees, external rotation to 50 degrees, and full range of motion (ROM) of
appellant’s elbow, wrist, and hand. Dr. Rueff noted that appellant still had some weakness with
abduction.
On February 6, 2015 appellant filed a claim for a schedule award (Form CA-7).
On March 3, 2015 OWCP referred appellant to Dr. Anbu K. Nadar, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In a May 4, 2015 report, Dr. Nadar
diagnosed tear and degenerative changes involving the biceps tendon, and noted that appellant
had surgery with arthroscopic debridement of the biceps tendon and subacromial decompression.
He then applied the American Medical Association, Guides to the Evaluation of Permanent
Impairment, (6th ed. 2009) (hereinafter A.M.A., Guides), to determine appellant’s permanent
impairment. Dr. Nadar applied Table 15-5 of the A.M.A., Guides and noted that, using the
diagnosis-based impairment (DBI) methodology of rating impairment, appellant fell under class
1 which had a mid-range default value of five percent. He noted a grade modifier of 2 for
functional history and a grade modifier of 1 for physical examination which resulted in a
numerical adjustment of +1, and a move from grade C to D, which resulted in a left upper
extremity permanent impairment rating of six percent.3
On June 9, 2014 OWCP referred the case to an OWCP medical adviser. In a June 9,
2015 note, the medical adviser agreed with Dr. Nadar’s calculations and found that appellant was
entitled to a schedule award for six percent permanent impairment of his left upper extremity
based on Table 15-5 of the A.M.A., Guides.

3

A.M.A., Guides 404, Table 15-5.

2

On June 16, 2015 OWCP issued a schedule award for six percent permanent impairment
of appellant’s left upper extremity.
On July 10, 2015 appellant, through counsel, made a timely request for a telephonic
hearing before an OWCP hearing representative.
A hearing was held on March 21, 2016, at which time counsel for appellant argued that
permanent impairment was a medical issue, that the claimant did not have the opportunity to be
examined by a physician of his own choosing before the schedule award was issued, that
appellant had since been examined, and that a report was forthcoming. Counsel asked that the
new report be sent to OWCP’s medical adviser for review. The hearing representative agreed to
hold the record open for 30 days for submission of additional evidence.
In a March 4, 2016 report, Dr. Martin Fritzhand, a Board-certified urologist, noted on
physical examination that appellant had tenderness over the posterior aspect of the left shoulder
and crepitus on both active and passive movement. He noted that appellant’s shoulder pain had
persisted since surgery, that muscle strength was somewhat diminished over the left shoulder
muscle groups, and that there was sensory loss involving the left upper limb. Dr. Fritzhand also
noted that appellant’s ROM was markedly decreased. In order to determine appellant’s
permanent impairment, he noted Table 15-5 of the A.M.A., Guides with regard to sprain/strain.
Dr. Fritzhand further noted that if motion loss was present then appellant’s impairment could
alternatively be assessed using the ROM methodology under section 15.7.4 He noted that an
ROM impairment rating stands alone and is not combined with a DBI rating. Dr. Fritzhand used
Table 15-34 to assess impairment.5 He noted impairment ratings as follows: flexion of three
percent; extension of one percent, abduction of three percent, adduction of one percent, internal
rotation two percent, and external rotation zero percent. Dr. Fritzhand concluded that appellant
therefore sustained 10 percent permanent impairment of his left upper extremity.
OWCP referred appellant’s case to OWCP’s medical adviser to review the medical
evidence and to rate appellant’s permanent impairment. In a March 31, 2016 response, the
medical adviser indicated that based on the A.M.A., Guides, appellant’s claim could be
calculated either on the basis of impingement under Table 15-5 with a default value of three
percent and a maximum of five percent impairment or it could be calculated for labral tear that
was debrided utilizing Table 15-5, which also yielded a default value of three percent and a
maximum of five percent impairment. He opined that Dr. Fritzhand incorrectly utilized the
A.M.A., Guides because he based his calculation on the ROM methodology rather than the DBI
methodology. The medical adviser indicated that this was inconsistent with section 15.2 of the
A.M.A., Guides, which provided that ROM was used primarily as a physical examination
adjustment factor and only to determine actual impairment values in the case where it was not
possible to otherwise define impairments.6 He indicated that in this case it was possible to
determine a DBI rating so utilizing the ROM rating was unnecessary.
4

Id. at 472.

5

Id. at 475, Table 15-34.

6

Id. at 387.

3

After rejecting Dr. Fritzhand’s report, OWCP’s medical adviser applied Table 15-5 for
labral tear class 1, default value of three percent. Using the adjustment grid and grade modifiers,
he found a grade modifier of two for functional history due to pain with normal activity, a
physical examination adjustment of two for moderate decrease in ROM, and a clinical study
adjustment of two, for SLAP tear or other labral lesions. Utilizing the net adjustment formula,
the medical adviser determined that the net adjustment was +2, which moved the value to grade
E and yielded five percent impairment. He concluded that as appellant had already been
awarded six percent permanent impairment for the left upper extremity, he was not entitled to an
additional award.
By decision dated June 6, 2016, the hearing representative affirmed the June 16, 2015
decision.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.7 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.8 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.9
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).10 The Board has approved the use by OWCP of the A.M.A.,

7

See 20 C.F.R. §§ 1.1-1.4.

8

For a complete loss of use of an arm, an employee shall receive 312 weeks of compensation. 5 U.S.C.
§ 8107(c)(1).
9

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

10

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5(a)
(February 2013).

4

Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.11
ANALYSIS
The issue is whether appellant has more than six percent permanent impairment of his left
upper extremity, for which he previously received a schedule award. The Board finds this case is
not in posture for decision.
Dr. Fritzhand, appellant’s physician, reported that appellant had 10 percent permanent
impairment of his left upper extremity utilizing the ROM rating protocols. OWCP’s district
medical adviser reviewed Dr. Fritzhand’s report and related that appellant’s permanent
impairment should not be rated based on loss of ROM, but rather based on the DBI method.
Previously, OWCP’s second opinion physician, Dr. Nadar, had also used the DBI method to rate
appellant’s permanent impairment. Both Dr. Nadar and OWCP’s district medical adviser
concluded that appellant had six percent permanent impairment of his left upper extremity.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.12
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.13 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.14
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the June 6, 2016 decision.
Following OWCP’s development of a consistent method for calculating permanent impairment
for upper extremities to be applied uniformly, and such other development as may be deemed
11

Isidoro Rivera, 12 ECAB 348 (1961).

12

T.H., Docket No. 14-0943 (issued November 25, 2016).

13

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

14

Supra note 12.

5

necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper extremity
schedule award.
CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 6, 2016 is set aside, and the case is remanded for further
action consistent with this decision.
Issued: March 28, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

